Citation Nr: 0520150	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-17 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the March 1945 rating decision that denied 
service connection for a bilateral foot disorder and a back 
disorder contains clear and unmistakable error.

2.  Whether the October 1954 rating decision that reduced the 
evaluation for the veteran's service-connected psychiatric 
disability from 50 percent to 10 percent contains clear and 
unmistakable error.

3.  Entitlement to service connection for a back disorder.     

4.  Entitlement to service connection for hypertension as 
secondary to the service-connected psychiatric disability.  

5.  Entitlement to service connection for amputation of the 
right upper extremity as secondary to the service-connected 
psychiatric disability. 

6.  Entitlement to an effective date earlier than September 
24, 2001 for the award of service connection for cold injury 
(trenchfoot) to the right and left lower extremities.  
7.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1939 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran, his wife, and his daughter testified 
before the undersigned at a Travel Board hearing in April 
2005.  A transcript of that hearing, as well as evidence 
submitted at that time with the appropriate waiver, has been 
associated with the claims folder.  

The Board notes that the veteran also perfected an appeal of 
the initial disability rating assigned for service-connected 
lower extremity disability (trenchfoot) in a April 2005 
rating decision.  However, during the April 2005 Board 
hearing, the veteran and his representative confirmed on the 
record that there was no dispute as to the evaluation for the 
lower extremity disability.  The Board is satisfied that the 
appeal on the issue of the disability rating is therefore 
withdrawn.  38 C.F.R. 
§ 20.204(b) (2004).  The remaining issues before the Board 
are as listed above.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The March 1945 rating decision does not include a denial 
of service connection for a bilateral foot disorder and a 
back disorder, such that there is no final decision on those 
issues.  

3.  With respect to the October 1954 rating decision that 
reduced the evaluation for the veteran's service-connected 
psychiatric disability from 50 percent to 10 percent, there 
is no showing that either the correct facts known at the time 
were not before the adjudicator or the law then in effect was 
incorrectly applied.

4.  There is no evidence of a chronic back disorder in 
service or back disorder first seen in service with 
continuous symptoms thereafter, and no competent evidence of 
a nexus between whatever current back disorder the veteran 
may have and his period of active duty service.     

5.  There is no evidence of hypertension in service or for 
many years thereafter, and no competent evidence of a nexus 
between the hypertension and the veteran's period of active 
service or any service-connected disability.    

6.  There is no competent evidence of a nexus between the 
veteran's post-service amputation of the right upper 
extremity and any service-connected disability. 

7.  Factual entitlement to service connection for cold injury 
(trenchfoot) to the right and left lower extremities is 
demonstrated as of the date of the veteran's original, 
unadjudicated claim, received in December 1944.  

8.  The veteran's PTSD is manifested by chronic mood and 
affect changes, flashbacks, nightmares, startle response, and 
visual hallucinations, and it is characterizes as severe; 
there is no evidence of thought disorder, obsessional 
rituals, impaired impulse control, disorientation, neglect of 
appearance or hygiene, or inability to work or to maintain 
interpersonal relationships.  


CONCLUSIONS OF LAW

1.  As the Board has no jurisdiction over a claim of clear 
and unmistakable error in the March 1945 rating decision with 
respect to the issues of service connection for a back 
disorder and a foot disorder, the appeal is dismissed.  
38 C.F.R. § 3.105 (2004).

2.  There is no clear and unmistakable error in the October 
1954 rating decision that reduced the evaluation for the 
veteran's service-connected psychiatric disability from 50 
percent to 10 percent.  38 C.F.R. § 3.105 (2004).  

3.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).   

4.  Service connection for hypertension on a direct basis or 
as secondary to service-connected psychiatric disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

5.  Service connection for amputation of the right upper 
extremity as secondary to the service-connected psychiatric 
disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004).  

6.  The criteria for an effective date of November 29, 1944 
for the award of service connection for cold injury 
(trenchfoot) to the right and left lower extremities have 
been met.  38 U.S.C.A. §§ 5107, 5110 (Wet 2002); 38 C.F.R. § 
3.400 (2004).    

7.  The criteria for a 50 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, with respect to the portion of the decision that 
addresses clear and unmistakable error, the Board emphasizes 
that the VCAA is not applicable to such claims.  See Parker 
v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).

With respect to the remaining claims, review of the claims 
folder reveals compliance with the VCAA.  That is, by letters 
dated in May 2001, November 2001, April 2003, October 2004, 
and December 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what evidence or information the veteran was 
responsible to provide.  In addition, statements of the case 
issued in November 2002, March 2003, February 2005, and April 
2005 include the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO issued the adverse determinations on appeal in July 2001, 
October 2002, May 2003, and April 2005.  The VCAA letters 
dated in May 2001, November 2001, April 2003, October 2004, 
and December 2004 preceded each of these determinations, such 
that there is no conflict with Pelegrini.  Although the 
letters following the initial May 2001 letter may have 
provided supplementary information with respect to the issue 
from the initial rating decision, there has been no showing 
or allegation that providing such supplementary information 
resulted in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  The VCAA letters 
issued in October 2004 contain this specific request.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, 
several relevant medical examinations, and all private 
medical records as identified and authorized by the veteran.  
On the latter point, the Board notes that two providers, 
Hillcrest Medical Center and a Dr. Shapiro, responded that no 
medical records were available.  The veteran was apprised of 
this negative development.  In addition, the veteran and his 
representative have submitted additional private medical 
reports, several written statements, and other evidence, to 
include during and after the April 2005 Travel Board hearing.  
The Board finds no allegation or indication that additional 
relevant evidence remains outstanding.  Therefore, the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  



Analysis

Clear and Unmistakable Error in Rating Decisions

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

1.  The March 1945 Rating Decision

The veteran and his representative have argued that the RO 
committed clear and unmistakable error in the March 1945 
rating decision in which the RO states that it denied service 
connection for a bilateral foot disorder and a back disorder.  
However, his representative has also claimed that the RO in 
fact failed to adjudicate the claims at issue, which 
constitutes clear and unmistakable error.

The law in effect as of March 1945 authorized the 
Administrator of the Veterans Administration to enforce 
relevant laws and regulations, propose regulations necessary 
to do so, and to render decisions, or delegate other 
individuals to render decisions, on claims for benefits.  38 
U.S.C. §§ 707, 708 (1946).  Decisions rendered by the 
Administrator were final and conclusive on all questions of 
law and fact.  38 U.S.C. § 705 (1946).  The Administrator had 
to notify a claimant of a decision made.  See 38 U.S.C. § 41 
(1946).  The Board notes that the law cited in the 1946 U.S. 
Code was essentially the same at the time of the March 1945 
decision.  Regulations in effect as of the March 1945 rating 
decision  further stated that all decisions had to conform to 
existing laws, regulations, and policies.  38 C.F.R. § 2.1006 
(1944).  Those regulations specified that the rating board 
had to inform the claimant of the decision reached and the 
reason therefore and the right to appeal.  38 C.F.R. § 2.1007 
(1944).  

Review of the claims folder reveals that the veteran 
submitted his original claim for service connection in 
December 1944, seeking compensation for disabilities 
including back pain and trenchfoot.  The March 1945 rating 
decision grants service connection for anxiety 
psychoneurosis.  There is nothing in the rating decision that 
speaks in any way to the claims for service connection for a 
back disorder or a foot disorder.  In fact, the associated 
award letter specifically states as follows: "It has been 
determined that service connection is not shown for the 
following conditions . . . None."  Considering the rating 
decision and notice letter in conjunction with the 
requirements for a decision found in the relevant law and 
regulations, the Board finds that the March 1945 rating 
decision cannot be construed as denying service connection 
for a back disorder or a foot disorder.  Therefore, the March 
1945 rating decision is not a final decision for purposes of 
those claims, and consequently, is not properly subject to a 
claim of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  Accordingly, the claim on appeal must be 
dismissed.   

2.  The October 1954 Rating Decision

The veteran and his representative have also argued that the 
RO committed clear and unmistakable error in a October 1954 
rating decision that reduced the evaluation for the veteran's 
service-connected psychiatric disability from 50 percent to 
10 percent.  Specifically, it is alleged that the RO did not 
follow its own regulatory procedures for implementing a 
reduction in a disability evaluation, failed to secure 
records of VA treatment, and failed to secure records of 
private medical treatment.  She also argues that the RO 
committed "grave error" contemplated by Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  

First, the Board emphasizes that Hayre has been overruled.  
See Tetro v. Principi, 314 F.3d 1310 (Fed. Cir. 2003) 
(overruling Hayre in the context of a Board decision); Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (overruling Hayre 
in the context of an RO decision).  Second, the allegation of 
failure to secure VA or private medical records is an 
assertion of failure in the duty to assist, which cannot be 
the basis for a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 7; Shockley, 11 Vet. App. at 213; 
Caffrey, 6 Vet. App. at 383-84.  To the extent VA is deemed 
to have constructive knowledge or possession of evidence 
generated by VA, the Board emphasizes that this rule is not 
effective prior to 1992.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); Lynch v. Gober, 11 Vet. App. 22, 29 (1997) 
(rejecting constructive possession argument for cases decided 
prior to Bell), vacated and remanded on other grounds sub 
nom. Lynch v. West, 178 F.3d 1312 (Fed.Cir.1998) (table), 
reinstated by Lynch v. West, 12 Vet .App. 391 (1999) (per 
curiam order).  

The Board will proceed to evaluate the final allegation of 
error, failure to follow regulatory procedures for reducing a 
disability evaluation.  The pertinent regulation in effect at 
the time of the October 1954 rating decision specified that, 
when a reduction in an evaluation for a service-connected 
disability was considered warranted, the rating agency would 
prepare a rating that would implement the reduction sixty 
days from the date of the rating.  38 C.F.R. § 3.9(e) (1949).  
The rating agency would promptly notify the veteran that the 
impending reduction would occur if he did not provide 
additional evidence within a 60-day period. Id.  If the 
veteran submitted additional evidence within 60 days, the 
rating agency would reconsider and confirm, modify, or cancel 
the previous rating. Id.  

Pertinent regulation further specified that the rating agency 
is to handle cases with changes in medical findings or 
diagnoses so as to produce the greatest stability of 
disability evaluations.  38 C.F.R. § 3.172(a) (1949).  It was 
essential that the entire record or examinations and the 
medical-industrial history be reviewed to ascertain with the 
recent examination is full and complete. Id.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as the basis of 
reduction. Id.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., inter alia, 
psychoneurosis, will not be reduced on any one examination 
except in those instances where all the evidence of record 
clearly warrants the conclusion that permanent improvement of 
physical or mental condition has been demonstrated. Id.  If 
doubt remains after considering all the evidence, the rating 
agency will continue the present rating and set a time for 
reexamination.  38 C.F.R. § 3.172(b) (1949 & Supp. 1955).  
The provisions of 38 C.F.R. § 3.127(b) apply to permanent 
ratings or those ratings in effect at the same level for five 
years or more.  38 C.F.R. § 3.172(c) (1949 & Supp. 1955).  

Review of the record shows that the RO granted service 
connection for anxiety psychoneurosis in a March 1945 rating 
decision, establishing a 50 percent disability rating from 
November 1944, the date immediately following the veteran's 
separation from service.  The RO continued that evaluation in 
several subsequent rating actions.  

In September 1954, the veteran was afforded a routine VA 
examination.  In October 1954, the RO issued a rating 
decision in which it reduced the disability rating from 50 
percent to 10 percent, effective December 8, 1954, 60 days 
from the date of the rating.  The notice letter accompanying 
the rating action advised the veteran that he had 60 days in 
which to submit additional evidence on the claim and that, if 
he did not do so, the reduction would take effect without 
further notice.  Review of the claims folder finds no 
additional evidence submitted within 60 days from the date of 
the rating decision.  Thus, the Board finds that the RO 
followed the procedural requirements of 38 C.F.R. § 3.9(e).  

The veteran's representative argues that, pursuant to 
38 C.F.R. § 3.172, the RO was not permitted to reduce the 
evaluation on the basis of a single VA examination.  However, 
as stated above, the regulation permits such action if the 
examination is as full and complete as previous examinations 
and where all the evidence of record clearly supports the 
conclusion of permanent improvement.  38 C.F.R. § 3.172(a).  
The Board finds that the reduction was permissible here.  
First, the September 1954 VA examination is as full and 
complete as prior examination.  Specifically, comparison to 
the March 1950 VA examination upon which the previous 50 
percent disability rating was continued finds a similar level 
of inquiry concerning the veteran's social and industrial 
history, as well as on mental status examination, without 
obvious deficiency.  

Second, all of the evidence of record supports a conclusion 
of permanent improvement.  The examination report reflects 
the veteran's history of full-time employment with the same 
employer for about three years and a stable family life.  The 
veteran had few complaints; mental status examination was 
unremarkable.  The examiner found that the veteran had made 
very satisfactory social and economic adjustment and that the 
psychiatric disability was mild, with mild to moderate 
incapacity.  The evidence represents significant improvement 
from the March 1950 VA examination, wherein it was noted that 
the veteran was unemployed and had received some treatment 
for his disability, and he had reported numerous complaints 
and demonstrated "considerable emotional tenseness."  The 
Board emphasizes that the September 1954 VA examination 
report is the only evidence of record of the veteran's 
disability status at the time of the October 1954 rating 
decision.  There is no indication that the veteran was 
receiving any VA or private treatment at that time with 
records that would indicate that the disability had not 
improved.  In any event, to the extent the veteran's argument 
questions whether the evidence was sufficient to reduce the 
disability evaluation, the Board observes that such argument 
amount to disagreement with the way the RO weighed or 
evaluated the evidence, which does not amount to a claim of 
clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; 
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.

During the April 2005 Travel Board hearing, the veteran's 
representative submitted a report of an April 2005 private 
psychological evaluation in an attempt to rebut or question 
findings from the September 1954 VA examination.  However, 
the Board emphasizes that, when examining a prior final 
rating decision for clear and unmistakable error, the Board 
may review only the evidence of record at the time of that 
rating decision.  Grover, 12 Vet. App. at 112; Russell, 3 
Vet. App. at 313-14.  Therefore, the April 2005 private 
psychological evaluation may not be considered in this 
particular appeal.  

In conclusion, the Board finds no clear and unmistakable 
error in the October 1954 rating decision the reduced the 
disability rating for the service-connected psychiatric 
disorder from 50 percent to 10 percent.  38 C.F.R. § 
3.105(a).  The appeal is denied.              

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although 
38 U.S.C.A. § 1154(b) provides a factual basis to determine 
that a particular injury was incurred in service, it does not 
establish a presumption of service connection and does not 
provide a basis to link the injury etiologically to any 
current condition.  Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  


Some chronic diseases, including hypertension, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).     
  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

1.  Back Disorder

The Board notes that, during the April 2005 Travel Board 
hearing, one of the issues for appeal was characterized as 
whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.  However, 
as discussed above, the purported prior, final rating 
decision on the matter, March 1945, is shown to not be final 
with respect to the claim for service connection for a back 
disorder.  Therefore, the issue is properly phrased as above, 
as a claim for service connection on the merits, which has 
been open and unadjudicated since the December 1944 claim.         

Initially, the Board notes that the veteran testified during 
the April 2005 Travel Board hearing that the back disorder in 
question affected the low back.  Review of the claims folder 
has not revealed any diagnosis of a current low back 
disability.  Service connection requires the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  However, the Board 
has found chest X-rays from H. V. Graham, M.D., dated in 
October 2002 that show degenerative changes in the thoracic 
spine.  The Board will assume, without deciding, that this 
evidence is sufficient to demonstrate current disability for 
purposes of this claim.  In any event, the Board finds that 
service connection is not in order.  

During the April 2005 Board hearing, the veteran alleged that 
he experienced back pain following an artillery explosion in 
service.  The veteran's combat status has been previously 
determined.  Therefore, pursuant to 38 U.S.C.A. § 1154(b), 
the Board may assume that the veteran incurred some type of 
back injury in service.  However, service medical records, 
including the report of examination at separation in November 
1944, are negative for any report or diagnosis of back injury 
or pain.  In addition, although the veteran generally asserts 
that he has had back problems since service, he admitted 
during the April 2005 Board hearing that he had no past or 
current treatment.  Therefore, there is no basis for awarding 
service connection for a chronic disorder in service or for a 
disorder first seen in service with continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  

Moreover, there is no competent evidence of a nexus between 
whatever current back disorder the veteran may have and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, 
there is no medical evidence or opinion that suggests any 
relationship between some current back disorder and service.  
An assertion by the veteran or his representative, who are 
both lay persons not trained in medicine, that current back 
problems are related to service is not competent evidence 
needed to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the Board 
finds that the preponderance of the evidence is against 
service connection for a back disorder.  38 U.S.C.A. § 
5107(b).       



2.  Hypertension

The veteran seeks service connection for hypertension.  He 
claims that hypertension was diagnosed at service discharge.  
Alternately, he asserts that his hypertension was caused by 
his service-connected psychiatric disability, now 
characterized as PTSD.     
 
Initially, the Board notes that review of the claims folder 
finds no evidence of hypertension in service or for many 
years thereafter.  In fact, evidence of hypertension is not 
shown until 1993, nearly 50 years after the veteran's 
separation from service.  Therefore, in-service incurrence of 
hypertension may not be presumed, and service connection may 
not be established based on chronicity in service or initial 
manifestation in service with continuous symptoms thereafter.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 
3.309(a); Savage, 
10 Vet. App. at 494-97.   

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's hypertension and his period of service 
or any service-connected disability.  That is, there is no 
medical evidence that links hypertension to some disease or 
injury that occurred during active duty or establishes some 
relationship to the service-connected PTSD.  Boyer, 210 F.3d 
at 1353; Maggitt, 202 F.3d at 1375.  Although the veteran's 
representative alleges that the PTSD caused or aggravated the 
veteran's hypertension, there is no competent evidence of 
record to support her contention.  Again, a personal, lay 
assertion by the veteran or his representative that his 
hypertension is related to service or to the service-
connected PTSD is not competent evidence for purposes of 
establishing service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Following the April 2005 Board hearing, the veteran's 
representative submitted a study, the findings from which 
"suggest psychological distress may result in CHD [coronary 
heart disease]."  This study provides absolutely no evidence 
to link, in any plausible way, hypertension to PTSD in this 
veteran.  See Sacks v. West, 11 Vet. App. 314 (1998) (a 
medical article that includes generic statements as to how a 
disorder usually presents was insufficient to establish a 
plausible relationship between the veteran's disorder and his 
period of service); cf. Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with such a degree of certainty such that, 
under the specific facts of the case, there was at least 
plausible causality based on objective facts).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for hypertension.  38 U.S.C.A. § 
5107(b).   

3.  Amputation of the Right Upper Extremity

The veteran also seeks service connection for amputation of 
his right arm as secondary to his service-connected PTSD.  
His representative argues that, at the time of the traumatic 
amputation in 1955, the veteran was taking medication for 
PTSD and that the disability and the medication affected his 
reaction time, which resulted in the accidental amputation.  

A statement from J. Dague, M.D., dated in October 1955 
generally describes the circumstances and treatment of the 
veteran's injury earlier that month.  It indicates that the 
accident happened while at work.  There is no mention of 
whether the veteran had been taking medications that may have 
been related to the accident.  Review of the veteran's most 
recent VA examinations, prior to the 1955 accident, in March 
1950 and September 1954 similarly discloses no report or 
other indication that the veteran was or had at any time 
taken medication for his service-connected psychiatric 
disability.  In addition, the report of the October 1956 VA 
examination offers no evidence that the veteran was or had 
been taking Valium or other medication.  

The Board notes that, during the April 2005 Travel Board 
hearing, the veteran testified that he had indeed taken 
Valium for his psychiatric disability and took Valium the day 
of the accident.  The veteran is competent to testify as to 
whether and what type of medications he has taken.  
Therefore, the Board assumes that the veteran was taking 
Valium on or about the time of the 1955 accident.  However, 
the Board emphasizes that the veteran also testified that he 
had "hardly any" reaction to the Valium, that he thought 
his reactions at the time were up to speed, and that he did 
not think that the psychiatric disability or the medications 
he took for it affected him at the time of the accident.  In 
fact, he testified that the accident happened because a trip 
or safety mechanism on the machine he was using had failed.  
Moreover, there is no competent evidence of record that 
establishes any relationship between the veteran's 
psychiatric disability and the amputation of the right arm in 
the 1955 work-related accident.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  Accordingly, even assuming that 
the veteran had been taking Valium for his service-connected 
psychiatric disability, the Board finds that the 
preponderance of the evidence is against secondary service 
connection for amputation of the right upper extremity.  
38 U.S.C.A. § 5107(b).   

Earlier Effective Date

The RO granted service connection for residuals of cold 
injury (trenchfoot) to the right foot and left lower 
extremities in an April 2005 rating decision.  It established 
an effective date of September 24, 2001 for the award.  The 
veteran seeks an earlier effective date.    

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

As discussed above, the Board finds that the March 1945 
rating decision did not, in fact, deny service connection for 
a bilateral foot disorder.  Therefore, the original December 
1944 claim for service connection for a bilateral foot 
disorder remains unadjudicated.  Review of the claims folder 
reveals that service medical records document treatment for 
foot problems and a diagnosis of trenchfoot following cold 
exposure in service.  In addition, the report of the January 
2005 VA examination provides current diagnosis of a foot 
disorder, with evidence of a history of chronic 
manifestations, as a result of in-service cold exposure.  The 
Board finds this evidence sufficient to warrant an effective 
date of November 29, 1944, the day after the veteran's 
separation from service. Id.  The appeal is granted.    

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Historically, the Board notes that the RO initially 
established service connection for anxiety psychoneurosis in 
a March 1945 rating decision and assigned an initial 
disability rating of 50 percent.  It reduced that evaluation 
to 10 percent in an October 1954 rating decision, effective 
from December 1954.  That rating remained in effect through 
the date of receipt of the veteran's claim for an increased 
evaluation in April 2001.  In the July 2001 rating decision 
on appeal, the RO recharacterized the disability as 
psychoneurosis, anxiety state, with PTSD, and increased the 
evaluation to 30 percent effective March 2001.  Hereafter, 
the Board will refer to the disability solely as PTSD.  

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

During the June 2001 VA examination, the veteran reported 
constant anxiety, occasional nightmares, intermittent crying 
spells, visual hallucinations, flashbacks, difficulty with 
startle response, and death wish, and variable energy.  He 
preferred to be alone when he felt overwhelmed.  Mental 
status examination was significant for extremely anxious and 
occasionally labile mood, constricted affect, and impaired 
concentration.  On the other hand, the veteran had been 
married for 61 years, continued to work full-time as a 
minister, and engaged in social and leisure activities.  On 
examination, he was alert and oriented.  There was no 
evidence of illogical or irrevelvant speech or other indicia 
of thought disorder, and no evidence of impaired judgment or 
insight.  

The record indicates that the veteran began receiving VA 
outpatient psychiatric treatment in February 2002.  Treatment 
records showed that the veteran was observed to have 
significant, chronic anxiety, substantial startle response, 
depression, and restricted affect.  The PTSD was generally 
characterized as chronic and severe.  However, the 
intermittent Global Assessment of Functioning (GAF) scores 
provided were 55, 52, and 60.  In addition, the progress 
notes reflected neat appearance and grooming and no evidence 
of thought disorder, suicidal ideation, obessional rituals, 
disorientation, or impaired impulse control.  Similarly, the 
report of the June 2003 private psychological evaluation by 
R. Waller, Ph.D., indicated that the veteran's mental status 
examination was completely normal, though he reported a 
history of anxiety, depression, and perceptual disturbances.  
Dr. Waller assigned a GAF score of 55.  

Finally, the Board observes that, during the April 2005 
Travel Board hearing, the veteran related that he continued 
to have nightmares and significant startle response to loud 
noises, as well as hypervigilance.  However, he also 
indicated that he got along well with people, had been 
happily married for 65 years, and continued to go to church 
(he was a preacher).  In addition, his memory was 
satisfactory and he preferred and was able to keep himself 
clean and well-dressed.       

Considering the evidence of the veteran's psychiatric status, 
the Board finds that the overall disability picture more 
nearly approximates the criteria for a 50 percent disability 
rating under Code 9411.  38 C.F.R. § 4.7.  Particularly, the 
Board finds that the veteran's chronic mood and affect 
changes with other symptoms are sufficient to warrant the 
increased rating, even though several of the other criteria 
provided are not present.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (rating criteria provide guidance as to the 
severity of symptoms contemplated for each rating).  However, 
the Board finds that the disability picture does not more 
closely approximate the criteria for a 70 percent rating.  
38 C.F.R. § 4.7.  Specifically, there is absolutely no 
manifestation or finding of thought disorder, obsessional 
rituals, impaired impulse control, disorientation, or any 
neglect of appearance or hygiene.  Moreover, the veteran 
continues to work and has no apparent or reported difficulty 
with social and interpersonal relationships.  Absent evidence 
of such symptoms, the Board cannot conclude that the 
disability is of the severity contemplated by the criteria 
for the 70 percent rating.  Accordingly, resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports no more than a 50 percent disability rating for 
PTSD.  38 C.F.R. § 4.3.  To that extent, the appeal is 
granted.      




	(CONTINUED ON NEXT PAGE)


ORDER

The claim of clear and unmistakable error in the March 1945 
rating decision with respect to the claims for service 
connection for a bilateral foot disorder and a back disorder 
is dismissed.

The October 1954 rating decision that reduced the evaluation 
for the veteran's service-connected psychiatric disability 
from 50 percent to 10 percent does not contain clear and 
unmistakable error.  The appeal is denied.  

Service connection for a back disorder is denied.     

Service connection for hypertension as secondary to the 
service-connected psychiatric disability is denied.  

Service connection for amputation of the right upper 
extremity as secondary to the service-connected psychiatric 
disability is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of November 29, 1944 for 
the award of service connection for cold injury (trenchfoot) 
to the right and left lower extremities is granted.   

Subject to the law and regulations governing the payment of 
monetary benefits, a 
50 percent disability rating for PTSD is granted.  



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


